

RESIGNATION AND SEPARATION AGREEMENT AND RELEASE OF ALL CLAIMS
 
THIS RESIGNATION AND SEPARATION AGREEMENT AND RELEASE OF ALL CLAIMS (the
"Agreement") is made and entered into on this 29th day of July, 2005, by and
between GUARANTY FEDERAL SAVINGS BANK, GUARANTY FEDERAL BANCSHARES, INC. and
GUARANTY BANK (" together Guaranty") and WILLIAM B. WILLIAMS ("Williams").
 
WHEREAS, Guaranty and Williams entered into an at will, employer-employee  
relationship on October 12, 1995 under which Williams provided services for
Guaranty  Federal Savings and Loan Association which later became  Guaranty
Federal Savings  Bank, and then Guaranty Bank; and
 
WHEREAS, Williams is a shareholder of Guaranty Federal Bancshares, Inc., and
 
WHEREAS, Williams has submitted his resignation from employment; and
 
WHEREAS, Guaranty has accepted Williams’s resignation; and
 
WHEREAS, Guaranty and Williams wish to resolve all issues between them as set
forth  herein; and
 
NOW THEREFORE, in consideration of the mutual covenants, promises, agreements,
and conditions set forth below, and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties
mutually agree as follows:
 
1.  Definitions.
 
a.  Guaranty. As used in this Agreement, the term "Guaranty" shall include
Guaranty Federal Savings and Loan Association, Guaranty Federal Savings Bank,
Guaranty Federal Bancshares, Inc., Guaranty Bank and their predecessors, and all
of their respective current and former officers, directors, shareholders,
members, managers, employees, agents, attorneys, insurers, parents, successors,
assigns, subsidiaries and all affiliated companies.
 
b.  Effective Date. The term "Effective Date" is the date that this Agreement
becomes effective and enforceable. It is the eighth (8th) calendar day following
the date Williams signs the Agreement.
 
c.  Termination Date. The employer-employee relationship and any and all
agreements between Guaranty and Williams documenting or purporting to document
the employment relationship shall terminate on July 7, 2005 (the "Termination
Date").
 
2.  Resignation. Williams agrees that as of the Termination Date, he will resign
from any and all positions he may hold as an officer, director, employee, or
agent of Guaranty, including, but not limited to, as Executive Vice President -
Chief Administrative Officer. Williams further agrees to execute all documents
necessary to implement his resignation.
 
3.  Severance. The parties agree that Williams received this agreement on July
7, 2005. Williams has twenty-one (21) calendar days from this date to consider
the Agreement. He may sign and return it sooner if he desires by delivering a
signed copy to Mr. Shaun Burke at Guaranty. Williams also has seven (7) calendar
days in which he may revoke the signed Agreement by delivering a written notice
of revocation to Mr. Burke. The Agreement will become effective and enforceable
on the eighth (8th) calendar day following the date Williams signs the
Agreement. (The Effective Date.)
 
Guaranty shall pay as severance to Williams the maximum sum of Thirty Eight
Thousand Eight Hundred Twenty Four Dollars ($38,824.00) which shall be extended
and payable only for a period beginning with the first regular payroll date from
and after the Effective Date and shall expire and terminate five (5) months
after the Effective Date.
 
The severance payments shall be payable in proportionate amounts at the time of
and in accordance with Guaranty’s normal payroll procedures and shall be subject
to all withholdings and deductions required or permissible under law. The
severance payments shall be in lieu of, and not in addition to, any other
severance payments, incentive pay, bonus pay, back pay or front pay, if
applicable. Notwithstanding the foregoing provisions, the obligations of
Guaranty to pay, and the right of Williams to receive any severance payments,
shall be conditioned upon and subject to (i) continued compliance by Williams of
the provisions of this Agreement and (ii) the prior execution and delivery by
Williams of the Agreement.
 
Williams shall not have any further right except as expressly set forth herein
and hereby irrevocably, unconditionally and absolutely releases, disclaims,
waives and discharges any and all right to payment by Guaranty of any expense
allowance or advances and any participation by Williams of contributions of
Guaranty under any pension, profit sharing or other benefit or incentive pay
plan or any participation in any stock option, stock bonus, stock purchase or
any equity compensation plan of Guaranty or its predecessor previously now or
hereafter extended by Guaranty.
 
Williams, at his cost, may be extended applicable coverage as of the Termination
Date pursuant to the provisions of 29 U.S.C. Sections 1161-66 ("COBRA").
Guaranty expressly reserves the right to amend, modify or terminate its health
insurance plan at any time and for any reason.
 
Williams will be compensated for accrued vacation in the amount of Three
Thousand Six Hundred Eighty-Eight Dollars and Twenty Eight Cents. ($3,688.28)
less applicable withholdings, which shall be payable in a lump sum after the
Effective Date.
 

 
4.  Existing Stock Options, ESOP Participation, and 401K Plan. The parties agree
that they have previously entered into certain agreements including, but not
limited to: the Guaranty Federal Savings Bank Employee Stock Ownership Plan (the
"ESOP"), the Guaranty Federal Savings and Loan Association of Springfield 1994
Stock Option Plan, (the "94 SOP"), the Guaranty Federal Bancshares, Inc. 1998
Stock Option Plan (the "98 SOP"), and a 401 K Plan . The parties agree that:
 
a.  Williams is vested and presently owns in the ESOP, Ten Thousand Four Hundred
Seventy- Nine (10,479) shares of Guaranty Federal Bancshares, Inc. plus accrued
dividends; and
 
b.  Williams is vested and has the right to exercise in the 94 SOP, One Thousand
Six Hundred Twelve (1,612) options to purchase Guaranty Federal Bancshares,
Inc., common stock; and
 
c.  Williams is vested and has the right to exercise in the 98 SOP, Twenty-Seven
Thousand Six Hundred Thirty-Nine (27,639) options to purchase shares of Guaranty
Federal Bancshares, Inc., common stock.
 
d.  The provisions of the ESOP, the 94 SOP and the 98 SOP shall govern with
respect to the respective rights and obligations of Williams and Guaranty
including, but not limited to, the distribution of benefits from the ESOP and
the exercise of the stock options.
 
e.  The provisions of the 401K Plan shall govern with respect to the respective
rights and obligations of Williams and Guaranty.
 
5.  Restrictive Covenants. From the Termination Date, Williams agrees that he
will not approach, solicit business or employees from, or infringe upon current
clients of Guaranty for twelve (12) months. Williams further agrees to keep
confidential for twelve (12) months all information relating to Guaranty’s
business, its research and marketing activities, its production work and trade
secrets, its clients and accounts and its prospective clients and customers.
Guaranty acknowledges that Williams may, during the term of these restrictive
covenants, take a position of employment in banking in the Springfield,
Missouri, area; and in connection with such employment Williams may perform
duties similar to the duties he performed for Guaranty.
 
6.  Non-Disparagement. Williams agrees that as a result of his position with
Guaranty, damaging or critical statements made by him are uniquely detrimental
to the interests of Guaranty and its affiliates. Williams agrees that he will
not make disparaging or critical statements of any nature whatsoever about
Guaranty or any employees, officers and directors of Guaranty.
 
7.  Indemnification. Except for the conduct or actions of Williams, covered by
any policy of insurance owned by Guaranty, in whole or in part, or that were
taken in accordance with Guaranty Policy or approved by the Board of Guaranty,
all of which are specifically excluded from this Indemnification provision,
Williams agrees to indemnify Guaranty for any causes of action or lawsuit
against Guaranty and any related losses, damages or expenses, including attorney
fees, incurred by Guaranty as a result of his conduct or actions while employed
by Guaranty.
 
8.  Release by Williams. Williams hereby irrevocably, unconditionally, and
absolutely releases and covenants not to sue or initiate any administrative or
legal proceeding against Guaranty and each of its current and former
shareholders, directors, officers, employees and agents and irrevocably,
unconditionally and absolutely releases, waives and discharges any and all
rights, actions, demands and claims Williams had, has, or may have of any kind
or nature, whether known or unknown, whether asserted or unasserted, up to the
Effective Date against any released party. The claims released and discharged
include, but are not limited to, all claims asserted, or which could have been
asserted, under federal, state, or local constitution, law, regulation,
ordinance, or common law that in any way relates to:
 
a.  William’s employment, with Guaranty including but not limited to
discrimination, harassment, termination, or retaliation, salary, severance,
benefits, bonus or any reimbursable expenses;
 
b.  The ESOP, 94 SOP, 98 SOP, 00 SOP, 01 SOP,04 SOP and any other pension,
profit sharing or other benefit or incentive pay plan(s);
 
c.  All rights relating to his status as a shareholder;
 
d.  The Employee Retirement Income Security Act, as amended;
 
e.  Title VII of the Civil Rights Act of 1964, as amended;
 
f.  The Family and Medical Leave Act, as amended;
 
g.  The Americans with Disabilities Act, as amended;
 
h.  The Fair Labor Standards Act;
 
i.  Any and all claims with respect to the Age Discrimination in Employment Act,
the Older Worker’s Benefit Protection Act, or otherwise in connection with age
discrimination;
 
j.  The Rehabilitation Act of 1973, as amended;
 
k.  The National Labor Act, as amended;
 
l.  The Occupational Safety and Health Act, as amended;
 
m.   The Missouri Human Rights Act, ( Mo. Rev. Stat. Chapter 213, as amended);
 
n.  The Missouri Service Letter Statute, (Mo. Rev. Statutes Section 290.140, as
amended);
 
o.  Any and all tort claims, including, without limitation, negligence, wrongful
discharge, intentional or negligent infliction of emotional distress;
 
p.  Any and all claims for alleged breach of an express or implied contract,
including, without limitation, detrimental reliance, severance pay, and unpaid
wages and compensation for stock;
 
q.  Any and all claims under workers’ compensation law;
 
r.  Any and all claims for attorneys’ fees, and
 
s.  Any claim he may have, or may have had, for personal injuries, physical
injuries, emotional distress, lost wages, lost benefits, general damages,
contractual damages, liquidated damages, punitive damages, reinstatement,
prejudgment interest, attorneys fees, costs, expenses, or any other form of
legal or equitable relief whatsoever.
 
9.  Consultation with Attorney. Williams acknowledges and agrees that he has
consulted with an attorney prior to executing this Agreement and that he signs
the agreement voluntarily of his own free will, without coercion or duress, and
with full understanding of the significance and binding effect of the agreement.
 
10.  No Admission of Liability. The parties expressly agree and understand that
neither the existence of this Agreement nor anything contained in this Agreement
shall constitute an admission of any liability on the part of any party, any and
all such liability being expressly denied.
 
11.  Complete Defense. The parties expressly understand and agree that this
Agreement may be pled as a complete bar in defense of any action or proceeding
which may be instituted by any other party or on any other party’s behalf or
right, arising out of the matters described in Section 8 which form the basis
for the present dispute between the parties, and that any such suit shall be
dismissed with prejudice at the cost of the party filing the lawsuit.
 
12.  Rights and Remedies. (a) In the event of a breach of this Agreement by
either party hereunder, the nonbreaching party shall have, in addition to any
other rights and remedies contained in this Agreement, all rights and remedies
available to such party at law or in equity of any nature whatsoever, including
injunctive relief and the right of specific performance. Williams agrees that
his violation of any term provision or restriction of this Agreement will result
in irreparable injury and damage to Guaranty which will not be adequately
compensated by money damages and that Guaranty will have no adequate remedy at
law therefore. In the event of any action to enforce any provision of this
Agreement, the prevailing party shall be entitled, to recover reasonable
attorney fees and expenses, including costs of investigation incurred in
connection with enforcement. Williams acknowledges, covenants and agrees that in
addition to any and all other remedies available to Guaranty, it may cease and
terminate without further liability performance of this Agreement in the event
that Williams violates or breaches any provision of this Agreement, or if
Williams initiates or prosecutes any legal, equitable, administrative or
arbitration proceeding against Guaranty in any way related to or arising out of
this Agreement, except that this provision shall not apply to the ESOP, SOP, or
401K Plan rights of Williams as provided in paragraph 4.. Williams further
expressly covenants and agrees that any award or recovery awarded Williams
against Guaranty, or any director, officer, or employee shall be reduced by the
amount of any payments made to or benefits extended on behalf of Williams under
the terms of this Agreement.
 
(b) Williams agrees that after carefully considering the provisions of this
Agreement, the restrictions contained herein are fair and reasonable and are
reasonably required for the protection of the valuable and significant interests
of Guaranty.
 
13.  Confidentiality. As a condition to receipt of the benefits and payments
provided herein, Williams covenants and agrees to not disclose or in any way
publicize the terms of this Agreement or its existence to anyone other than his
attorney or tax advisor, each of whom shall be required to comply with the terms
of this provision and hold this Agreement and its existence and terms
confidential.
 
14.  Miscellaneous Provisions.
 
a.  The parties agree that any and all prior agreements shall be superseded by
this Agreement, which shall constitute the entire agreement of the parties with
respect to such matters. .
 
b.  Williams acknowledges that he has read this Agreement, understands its
terms, and signs this Agreement, voluntarily of his own free will, without
coercion or duress, and with full understanding of the significance and binding
effect of this Agreement.
 
c.  This Agreement shall be binding upon and shall inure to the benefit of the
parties and their respective heirs, legatees, devisees, personal
representatives, successors and assigns.
 
d.  The headings of the sections contained in this Agreement are merely for
convenience of reference and shall not affect the interpretation of any
provision in this Agreement.
 
e.  This Agreement will be interpreted and enforced in accordance with the laws
of the State of Missouri.
 
f.  Should any provision of this Agreement be declared or determined by a court
of competent jurisdiction or arbitrator, as the case may be, to be invalid or
otherwise unenforceable, the remaining parts, terms and provisions shall
continue to be valid, legal and enforceable, and will be performed and enforced
to the fullest extent permitted by law.
 
g.  No change or waiver of any part of the Agreement will be valid unless in
writing and signed by all parties.
 
h.  Except as otherwise provided herein, each party shall bear its respective
costs and fees associated with the implementation, negotiation, execution and/
or delivery of this Agreement.
 
IN WITNESS WHEREOF, the parties hereto have caused this instrument to be
executed as of the day and year first above written.
 


 


 
WILLIAM B. WILLIAMS
 





/s/ WILLIAM B. WILLIAMS








GUARANTY


By:  /s/ Shaun A. Burke
 
Name: Shaun A. Burke
 
Title: President & CEO       





 


--------------------------------------------------------------------------------